                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION

  ISABEL ZELAYA, et al.,                         )
                                                 )
         Plaintiff,                              )
                                                 )
  v.                                             )          No. 3:19-cv-00062-PLR-HBG
                                                 )
  ROBERT HAMMER, et al.,                         )
                                                 )
         Defendant.                              )

            DEFENDANT JOHN WITSELL’S MOTION TO STAY DISCOVERY

         Defendant John Witsell (“Special Agent Witsell”), through counsel and pursuant to

  Federal Rule of Civil Procedure 26(c), moves this Court for entry of an order staying discovery

  pending a decision on Special Agent Witsell’s Motion to Dismiss, which asserts (among other

  defenses) qualified immunity. [See Docs. 334 & 335]. As grounds, Special Agent Witsell adopts

  and incorporates herein by reference the points and authorities raised in the Motion to Stay

  Discovery filed by the DHS Defendants and the United States of America [Doc. 354].

                                                     Respectfully submitted,

                                                     /s/ Mary Ann Stackhouse
                                                     Mary Ann Stackhouse, Esq. (BPR #017210)
                                                     Lawrence F. Giordano, Esq. (BPR #006104)
                                                     Lynn C. Peterson, Esq. (BPR #012211)
                                                     Caitlyn L. Elam, Esq. (BPR #031108)
                                                     T. Mitchell Panter, Esq. (BPR #031744)

  LEWIS, THOMASON, KING, KRIEG & WALDROP, P.C.
  One Centre Square, Fifth Floor
  620 Market Street
  P.O. Box 2425
  Knoxville, TN 37901
  (865) 546-4646

  Attorneys for Defendant John Witsell




Case 3:19-cv-00062-PLR-HBG Document 355 Filed 01/15/20 Page 1 of 2 PageID #: 3024
                                   CERTIFICATE OF SERVICE

          I hereby certify that on this the 15 January 2020, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
  system to all parties indicated on the electronic filing receipt. All other parties will be served by
  regular U.S. Mail. Parties may access the filing through the Court’s electronic filing system.



                                                        /s/ Mary Ann Stackhouse
                                                        Mary Ann Stackhouse, Esq. (BPR #017210)




                                      2
Case 3:19-cv-00062-PLR-HBG Document 355 Filed 01/15/20 Page 2 of 2 PageID #: 3025
